Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
This action is responsive to remarks and amendment filed on 1/24/2022.
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.
Claims 1-19 are pending in this Office Action. Claims 1 and 17 are independent claims.

Remarks
The claims and only the claims form the metes and bounds of the invention will be addressed.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1].  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant's arguments with respect to claims 1-19 have been fully considered but they are not persuasive.
Regarding the amended claims 1 and 17, the applicant added new limitations and argued that the prior art does not teach the amended claim.
In response to the amendment and the argument, the examiner respectfully submits that Buehne in view of Haswell explicitly teaches the features as the amended claims 1 and 17 per the rejection under 103(a).  Please see the map below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne et al. (US Pub. No. 2015/0019478 A1), hereinafter “Buehne” in view of Haswell (US Patent No. 6,502,102 B1), hereinafter “Haswell”.
Regarding claim 1, Buehne teaches a method of deploying a pre-production database into a production environment (Buehne, See ABSTRACT), the method comprising: 
in response to receiving commands (Buehne, See Figure 7 element 710, processor) and does not explicitly disclose receiving commands from a pre-production user and a production user.
Haswell teaches receiving commands from a pre-production user and a production user (Haswell, See p53, l23-27, The Ready to Migrate checkbox is used to summarize that 20 MTS Components, Java Classes, Graphics, Data Model, etc.), from the staging environment to the production environment) is required. (I.e., resource movement must have no negative effects.) all the required sign-offs have been obtained and that the During implementation activities there must be no code is ready to be migrated to production. Finally, the developer should set the status of the change request in the Change Tracking tool to "Migrate". See p53, l43-49, Production Services personnel should set the status of each migrated change request in the Change Tracking tool to "Production". They should also set the Actual Implementation Date to the date the change was moved to production. Measure/Monitor Change in Production Business users and developers should continue to actively monitor the change requests after it is migrated to production during phase 2320).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Buehne and Haswell because Haswell provides system, method and article of manufacture are provided for affording a table-driven automated scripting architecture. First, test script information is divided into a plurality of components of one or
more words having a commonly understood meaning. Then the components are stored into a database. Later, the components are parsed into one or more words (each having a commonly understood meaning). The database is queried for the words to retrieve a set of computer instructions that cause a computer to perform functions related to the commonly understood meaning of the words and then to perform those functions (Haswell, See ABSTRACT) can be utilized by Buehne to facility the communications between production and pre-productions users to better coordinate the migration process.
Buehne in view of Haswell further teaches:
 the transition management processor (Buehne, See [0062], At step 510, indications of multiple migration scripts may be received): 
	retrieving, from a data storage repository according to a best practices workflow (Buehne, See  [0046], Migration script storage arrangement 320 may store migration scripts created for use in migrating a source server system to a target server system, such as illustrated in FIG. 1.), a sequence of processes that implement each received command (Buehne, See [0047], Migration script analysis engine 310 may analyze the stored migration scripts of migration script storage arrangement 320 and/or the database objects to which the migration scripts refer. Migration script analysis engine 310 may determine a more optimal order in which to perform the migration scripts to minimize the amount of time necessary to perform the migration.  See [0048], Migration script analysis engine 310 may also analyze dependencies among migration scripts. Migration script analysis engine 310 may ensure that migration scripts which require another migration script to be performed first are initialized in an acceptable order. See [0049], Migration script analysis engine 310 may enforce various other rules that have been predefined in scheduler computer system 300. For instance, administrators who have performed many migrations may configure various rules that migration script analysis engine 310 follows when determining an execution order of migration scripts); 
	for each process in the retrieved sequence, configuring a database analysis module according to whether the command pertains to the pre-production environment or the production environment, then executing the process using the database analysis module to produce a report (Buehne, See [0050], The determined order of execution for the migration scripts may be stored in execution order storage arrangement 330. Execution order storage stores a preferable order for performance of migration scripts, the actual execution order of scripts may be dynamically modified by scheduler computer system 300 based on conditions during the migration as determined. Further, an administrator may reorder initialization of the execution of migration scripts during the migration (e.g., while migration scripts are being executed).); and 
	transmitting, to the respective commanding user, a response based on the produced reports (Buehne, See [0053], Administrator input interface 360 may permit an administrator to provide input to scheduler computer system 300 and/or receive feedback on the performance of the migration. Administrator input interface 360 may allow an administrator to interact locally with scheduler computer system 300 and/or interact with scheduler computer system 300 remotely, such as via a cloud-based gateway and portal. Administrator input interface 360 may permit the administrator to define parameters for scheduler computer system 300 prior to the scheduler computer system creating an execution order and scheduler computer system 300 initiating migration scripts for execution by the source server system and/or the target server system. Administrator input interface 360 may also permit an administrator to dynamically modify the scheduler computer system while scheduling engine 340 is determining which migration script should be executed by the source server system and/or the target server system);
	wherein one of the commands received from the production user causes the pre-production database to be used by applications executing in the production environment (Haswell, See p53, l43-49, Production Services personnel should set the status of each migrated change request in the Change Tracking tool to "Production". They should also set the Actual Implementation Date to the date the change was moved to production. Measure/Monitor Change in Production Business users and developers should continue to actively monitor the change requests after it is migrated to production during phase 2320).

Regarding claim 2, Buehne in view of Haswell further teaches the method according to claim 1, further comprising the transition management processor storing the produced reports in the data storage repository (Buehne, See [0050]). 	Regarding claim 3, Buehne in view of Haswell further teaches the method according to claim 1, wherein a first sequence of the processes in the retrieved sequence comprises automatically: in the pre-production environment: predicting common transition errors when the database is used by applications executing in the production environment, auditing compliance of data in the database in accordance with the production environment, and validating a maintenance plan (Buehne, See [0047]-[0049]. Haswell, See p54 l51 to p55 l42). 	Regarding claim 4, Buehne in view of Haswell further teaches the method according to claim 3, wherein the common transition errors include data connection errors, or insufficient disk space errors, or invalid database indexes, or database users having improper data access permissions, or data lookup performance errors, or unused data errors, or improper database software patching errors, or any combination thereof (Buehne, See [0036]). 
	Regarding claim 17, Buehne teaches a system for deploying a database from a pre-production database into a production environment (Buehne, See ABSTRACT), the system comprising: 
a plurality of modules, each module for performing a respective process (Buehne, See Figure 7 element 710, processor); 
a data storage repository for storing associations between each of a plurality of commands and a corresponding plurality of configurable sequences of the processes that implement the command (Buehne, See [0046], Migration script storage arrangement 320 may store migration scripts created for use in migrating a source server system to a target server system, such as illustrated in FIG. 1.); and
 a transition management processor comprising hardware (Buehne, See Figure 7 element 710, processor) for, in response to receiving commands (Buehne, See [0062], At step 510, indications of multiple migration scripts may be received) and does not explicitly disclose receiving commands from a pre-production user and a production user
	However, Haswell teaches receiving commands from a pre-production user and a production user(Haswell, See p53, l23-27, The Ready to Migrate checkbox is used to summarize that 20 MTS Components, Java Classes, Graphics, Data Model, etc.), from the staging environment to the production environment) is required. (I.e., resource movement must have no negative effects.) all the required sign-offs have been obtained and that the During . Finally, the developer should set the status of the change request in the Change Tracking tool to "Migrate". See p53, l43-49, Production Services personnel should set the status of each migrated change request in the Change Tracking tool to "Production". They should also set the Actual Implementation Date to the date the change was moved to production. Measure/Monitor Change in Production Business users and developers should continue to actively monitor the change requests after it is migrated to production during phase 2320).
	Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Buehne and Haswell because Haswell provides system, method and article of manufacture are provided for affording a table-driven automated scripting architecture. First, test script information is divided into a plurality of components of one or
more words having a commonly understood meaning. Then the components are stored into a database. Later, the components are parsed into one or more words (each having a commonly understood meaning). The database is queried for the words to retrieve a set of computer instructions that cause a computer to perform functions related to the commonly understood meaning of the words and then to perform those functions (Haswell, See ABSTRACT) can be utilized by Buehne to facility the communications between production and pre-productions users to better coordinate the migration process.
Buehne in view of Haswell further teaches:
	retrieving, from the data storage repository according to a best practices workflow, the sequence of processes that implement the received command (Buehne, See [0047], Migration script analysis engine 310 may analyze the stored migration scripts of migration script storage arrangement 320 and/or the database objects to which the migration a more optimal order in which to perform the migration scripts to minimize the amount of time necessary to perform the migration.  See [0048], Migration script analysis engine 310 may also analyze dependencies among migration scripts. Migration script analysis engine 310 may ensure that migration scripts which require another migration script to be performed first are initialized in an acceptable order. See [0049], Migration script analysis engine 310 may enforce various other rules that have been predefined in scheduler computer system 300. For instance, administrators who have performed many migrations may configure various rules that migration script analysis engine 310 follows when determining an execution order of migration scripts); 
	for each process in the retrieved sequence, configuring the respective module in the plurality of modules according to whether the command pertains to the pre-production environment or the production environment, then executing the process using the respective module to produce a report (Buehne, See [0050], The determined order of execution for the migration scripts may be stored in execution order storage arrangement 330. Execution order storage arrangement 330 may indicate an order that migration script analysis engine 310 has determined to be preferable for performing the migration quickly. Execution order storage arrangement 330 may also store data that indicates dependencies as to which migration scripts can and/or cannot be performed before other migration scripts have completed. While execution order storage arrangement 330 stores a preferable order for performance of migration scripts, the actual execution order of scripts may be dynamically modified by scheduler computer system 300 based on conditions during the migration as determined. Further, an administrator may reorder initialization of the execution of migration scripts during the migration (e.g., while migration scripts are being executed).); and 
	transmitting, to the respective user, a response based on the produced reports (Buehne, See [0053], Administrator input interface 360 may permit an administrator to provide input to scheduler computer system 300 and/or receive feedback on the performance of the migration. Administrator input interface 360 may allow an administrator to interact locally with scheduler computer system 300 and/or interact with scheduler computer system 300 remotely, such as via a cloud-based gateway and portal. Administrator input interface 360 may permit the administrator to define parameters for scheduler computer system 300 prior to the scheduler computer system creating an execution order and scheduler computer system 300 initiating migration scripts for execution by the source server system and/or the target server system. Administrator input interface 360 may also permit an administrator to dynamically modify the scheduler computer system while scheduling engine 340 is determining which migration script should be executed by the source server system and/or the target server system);
	wherein one of the commands received from the production user causes the pre-production database to be used by applications executing in the production environment (Haswell, See p53, l43-49, Production Services personnel should set the status of each migrated change request in the Change Tracking tool to "Production". They should also set the Actual Implementation Date to the date the change was moved to production. Measure/Monitor Change in Production Business users and developers should continue to actively monitor the change requests after it is migrated to production during phase 2320).

Regarding claim 18, Buehne in view of Haswell further teaches the system according to claim 17, wherein the data storage repository comprises a database (Buehne, See [0050]). 

s 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Haswell as applied to claim 1 above, and further in view of Kochhar et al. (US Pub. No. 2017/0046143 A1), hereinafter “Kochhar”.
Regarding claim 5, Buehne in view of Haswell does not explicitly disclose the method according to claim 3, wherein a second sequence of the processes comprises repeatedly requesting manual review by the production user of the reports of the predicting, auditing and validating processes, until the production user either approves or rejects each such process.
Kochhar further teaches the method according to claim 3, wherein a second sequence of the processes comprises repeatedly requesting manual review by the production user of the reports of the predicting, auditing and validating processes, until the production user either approves or rejects each such process (Kochhar, See [0067]-[0068]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Buehne and Haswell and Kochhar because Kochhar provides a method and system for promoting software code from a source database instance to a target database instance distributed amongst a plurality of networked servers is described. Software code migration information pertaining to software objects associated with the software code, the source database instance, and the target database instance is analyzed to determine whether errors associated with migrating the software code exceeds a predefined acceptance threshold. Such code migration information is further analyzed to determine whether migrating the software code from the source database instance to the target database instance will result in unacceptable data loss including disassociation, deletion, or change to data, or result in unacceptable non-data criteria before, during, or after the software code is migrated (Kochhar, 

Regarding claim 6, Buehne in view of Haswell and Kochhar further teaches the method according to claim 5, wherein repeatedly requesting comprises transmitting one or more emails to the production user, to a manager of the production user, or both (Kochhar, See [0040] and [0083]). 
Regarding claim 7, Buehne in view of Haswell and Kochhar further teaches the method according to claim 6, wherein a third sequence of the processes comprises, after the production user approves the predicting, auditing, and validating processes, transmitting a stabilization period beginning email to the pre-production user (Kochhar, See [0083]- [0089]). 
Regarding claim 8, Buehne in view of Haswell and Kochhar further teaches the method according to claim 7, wherein a fourth sequence of the database analysis processes comprises, waiting a fixed duration after transmitting the stabilization period beginning email, then transmitting a stabilization period ending email to the pre-production user and to the production user (Kochhar, See [0083]- [0089]). 

Claims 9-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Buehne in view of Haswell as applied to claims 1 and 17 above, and further in view of Srivastava et al. (US Pub. No. 2020/0012970 A1), hereinafter “Srivastava”.
 the method according to claim 3, wherein predicting the common transition errors is performed by a machine learning module.
However, Srivastava teaches the method according to claim 3, wherein predicting the common transition errors is performed by a machine learning module (Srivastava, See [0056]). 
Hence, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to combine Buehne and Haswell and Srivastava because Srivastava provides an improved system and process for machine-learning upgrade analysis and training thereof is provided herein. A request to analyze the time to upgrade a current system to a target system may be received. A change list having one or more changes for the target system may be read. Custom code for the current system may be compared to the change list to identify recommended changes to the custom code to upgrade the custom code to be compatible with the target system. The recommended changes may be classified into one or categories respectively via a trained first machine-learning algorithm. Time to upgrade the custom code for the respective classified changes may be estimated via a trained second machine-learning algorithm. The recommended changes, the classifications of the recommended changes, and the time estimates of the recommended changes may be provided (Srivastava, See ABSTRACT) can be utilized by Buehne and Haswell to better coordinate the migration process and improve system performance.

Regarding claim 10, Buehne in view of Haswell and Srivastava further teaches the method according to claim 9, wherein the machine learning module operates by determining information about the database and an operating system in the pre-production environment using which the database is executing (Srivastava, See [0031]). 
Regarding claim 11, Buehne in view of Haswell and Srivastava further teaches the method according to claim 10, wherein the machine learning module further operates by performing an automated analysis of the operating system to compute operating system parameters (Srivastava, See [0066]). 
Regarding claim 12, Buehne in view of Haswell and Srivastava further teaches the method according to claim 11, wherein the machine learning module further operates by performing an automated analysis of the database to compute database parameters (Srivastava, See [0055]). 
Regarding claim 13, Buehne in view of Haswell and Srivastava further teaches the method according to claim 12, wherein the machine learning module further operates by classifying the operating system parameters and the database parameters according to a model for predicting the common transition errors (Srivastava, See [0055] and [0066]). 
Regarding claim 14, Buehne in view of Haswell and Srivastava further teaches the method according to claim 13, wherein the machine learning module further operates by training the model according to the classification (Srivastava, See [0058]-[0065]). 
Regarding claim 15, Buehne in view of Haswell and Srivastava further teaches the method according to claim 13, wherein the machine learning module further operates by generating reports, based on the classification, of a transition failure prediction, of potential problems caused by the common issues, and of the pre-production environment (Srivastava, See [0054]). 
Buehne in view of Haswell and Srivastava further teaches the method according to claim 15, wherein the machine learning module further operates by transmitting the generated reports to the pre-production user (Srivastava, See [0072], [0081]). 
Regarding claim 19, Buehne in view of Haswell and Srivastava further teaches the system according to claim 17, wherein the plurality of modules includes a module that predicts common transition failures according to a machine learning model (Srivastava, See [0056]). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner’s note: Examiner has cited particular columns/paragraph and line numbers in the references applied to the claims above for the convenience of the applicant. Although the 
In the case of amending the Claimed invention, Applicant is respectfully requested to indicate the portion(s) of the specification which dictate(s) the structure relied on for proper interpretation and also to verify and ascertain the metes and bounds of the claimed invention. This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.131(b), (c), (d), and (h) and therefore held not fully responsive.  Generic statements such as “Applicants believe no new matter has been introduced” may be deemed insufficient.

					Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIOW-JY FAN whose telephone number is (571)270-7846 and whose email address is shiow-jy.fan@uspto.gov.  The examiner can normally be reached on Monday-Friday 9AM to 5PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHIOW-JY FAN/            Primary Examiner, Art Unit 2168